          Case 1:19-cv-01507-ER Document 35 Filed 02/05/20 Page 1 of 2
                                                                                  One Penn Plaza
                                                                                       Suite 2430
                                                                             New York, NY 10119
                                                                                 T 212.239.1114
                                                                                 F 917.398.1217


                                                                              DANIEL KNOX
                                                                               Managing Attorney
                                                                              dknox@knoxlaw.nyc

February 5, 2020
VIA ECF

The Honorable Edgardo Ramos
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

Re:    Tamita Brown, et al. v. Netflix, et al.
       19-cv-1507-ER

Dear Judge Ramos:

This office represents the plaintiffs in the above referenced matter. This letter is written in
response to the defendants’ submission today of a “Notice of Supplemental Authority re: [28]
Motion to Dismiss”, ECF Docket Number 34.

Plaintiffs object to the untimely submission of additional argument by Defendants, where the
motion pending before the Court has been fully briefed by the parties. Defendants’ filing today
comes more than thirty days after submission of their Reply on January 3, 2020. Accordingly,
Defendants’ supplemental filing is in violation of Rule 27(a)(4) and should be disregarded.

In the event that the Court sees fit to consider the materials presented by the defendants,
notwithstanding the timing of the submission, Plaintiffs respectfully submit that the case law
submitted only serves to highlight the egregious defects in Defendants’ Motion to Dismiss
requiring its denial.

The authority submitted by Defendants is markedly distinct from the case at bar and does not
support dismissal of Plaintiffs’ claims. The basis of the appeal in Estate of Smith v. Cash Money
Records, Inc. was the District Court’s decisions concerning Rule 56 Summary Judgment motions
that were filed after the close of discovery. Indeed, the Second Circuit cited to page 325 of the
substantial appendix when it compared the “messages” of the two songs (Estate of Smith, at 3).

In this case, however, the record is fatally underdeveloped to support a fair use defense. Perhaps
purposefully, Defendants brought their motion before either party could seek discovery of
relevant facts. Also, Defendants failed to submit a declaration of an individual with personal
knowledge of facts indispensable for a fair use analysis, including the purpose or ‘message’
intended by the infringing use of Plaintiff’s Song in the Movie.
          Case 1:19-cv-01507-ER Document 35 Filed 02/05/20 Page 2 of 2




Accordingly, Defendants’ submission should be disregarded as untimely, or, in the alternative,
should only serve to underscore the fact that Defendants’ motion must be denied.




                                               2
